ACCEPTED
                                                                                          03-15-00428-CV
                                                                                                  7538555
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    10/26/2015 1:58:11 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                             No. 03‐15‐00428‐CV 
                                        
                          IN THE COURT OF APPEALS 
                                                                 FILED IN
                                                           3rd COURT OF APPEALS
              FOR THE THIRD JUDICIAL DISTRICT OF TEXAS AT Austin 
                                                                    AUSTIN, TEXAS
                                                                10/26/2015 1:58:11 PM
                              BERNARD MORELLO,                     JEFFREY D. KYLE
                                                                         Clerk
                                               Appellant, 
                                     V. 
                               STATE OF TEXAS,  
                                               Appellee. 
                                         
 
 
    On Appeal from the 353RD Judicial District Court of Travis County, Texas 
                                         
 
         FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME  
                 TO FILE APPELLEE’S RESPONSE BRIEF 
                                         
    KEN PAXTON                              CRAIG J. PRITZLAFF 
    Attorney General of Texas               Assistant Attorney General 
                                            State Bar No. 24046658 
    CHARLES E. ROY                          craig.pritzlaff@texasattorneygeneral.gov 
    First Assistant Attorney General         
     
                                            LINDA B. SECORD 
    JAMES E. DAVIS                          Assistant Attorney General 
    Deputy Attorney General                 State Bar No. 17973400 
    for Civil Litigation                    linda.secord@texasattorneygeneral.gov 
     
                                             
    PRISCILLA M. HUBENAK 
                                            Environmental Protection Division 
    Chief, Environmental Protection 
                                            P.O. Box 12548, MC‐066 
    Division 
                                            Austin, Texas 78711‐2548 
                                            Tel: (512) 463‐2012 
                                            Fax: (512) 320‐0911 
                                            ATTORNEYS FOR THE  
                                            STATE OF TEXAS 
October 26, 2015 

                                         
 
     FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                  APPELLEE’S RESPONSE BRIEF


TO THE HONORABLE COURT OF APPEALS:

         Pursuant to Tex. R. App. P. §§ 10.5(b) and 38.6(d), Appellee the State of

Texas files this first unopposed motion to extend time, and respectfully requests a

31-day extension, until and through Monday, December 7, 2015, to file its Response

Brief.

         1.    The current deadline for filing Appellee’s Response Brief is Friday,

November 6, 2015.

         2.    Appellee requests a 31-day extension, until Monday, December 7,

2015.

         3.    No previous extensions have been granted for this brief.

         4.    An extension until December 7, 2015, is not opposed by Appellant.

         5.    This motion is requested because Assistant Attorneys General Craig

Pritzlaff and Linda Secord have been and will continue to be heavily occupied in the

next several weeks with hearings and briefings on a matter pending in Travis County,

State of Texas v. Chambers-Liberty Counties Navigation District et al., cause no. D-

1-GN-15-003093, and a parallel proceeding filed in Chambers County, Sustainable

Texas Oyster Resource Management, LLC, v. Texas Parks & Wildlife Dept. et al.,

cause no CV29629. Furthermore, Mr. Pritzlaff will be out of state November 5-8,
2015.

         6.    The Court has previously granted the Appellant’s unopposed motion

for extension to file their Appellant’s Brief.

         7.    Appellee files this Motion not for the purpose of delay, but so that

justice may be done.

                                         PRAYER

         For the reasons stated above, Appellee the State of Texas prays that the Court

grant a 31-day extension, until Monday, December 7, 2015, to file its Response

Brief.

                                   Respectfully submitted,

                                   KEN PAXTON
                                   Attorney General of Texas

                                   CHARLES E. ROY
                                   First Assistant Attorney General

                                   JAMES E. DAVIS
                                   Deputy Attorney General for Civil Litigation

                                   PRISCILLA M. HUBENAK
                                   Chief, Environmental Protection Division

                                   /s/ Craig J. Pritzlaff___________
                                   CRAIG J. PRITZLAFF
                                   Assistant Attorney General
                                   State Bar No. 24046658
                                   Craig.Pritzlaff@texasattorneygeneral.gov
                                  LINDA B. SECORD
                                  Assistant Attorney General
                                  State Bar No. 17973400
                                  Linda.Secord@texasattorneygeneral.gov

                                  Office of the Attorney General
                                  Environmental Protection Division
                                  P.O. Box 12548, MC-066
                                  Austin, Texas 78711-2548
                                  Telephone: (512) 463-2012
                                  Fax: (512) 320-0911

                                  ATTORNEYS FOR THE STATE OF TEXAS


                       CERTIFICATE OF CONFERENCE

        Pursuant to Tex. R. App. P. 10.1(a)(5), on October 21, 2015, I, Craig Pritzlaff,
 counsel for the Appellee, State of Texas, conferred with James Juranek, counsel for
 Appellant, Bernard Morello, and Mr. Juranek informed me that he is not opposed to
 this request for an extension of time.


                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document
was served by electronic service and email on the following attorneys of record
on October 26, 2015.

James Juranek                              Keith W. Lapeze
Juranek Law Firm, PLLC                     Lapeze & Johns, PLLC
111 N. Ennis                               601 Sawyer Street, Suite 650
Houston, Texas 77003                       Houston, Texas 77007
james@jjfirm.com                           keith@lapezejohns.com



                                           /s/ Craig J. Pritzlaff
                                           CRAIG J. PRITZLAFF